
	
		III
		111th CONGRESS
		1st Session
		S. RES. 369
		IN THE SENATE OF THE UNITED STATES
		
			December 3, 2009
			Mr. McConnell (for
			 himself and Mr. Reid) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		To permit the collection of clothing, toys,
		  food, and housewares during the holiday season for charitable purposes in
		  Senate buildings.
	
	
		1.Collection of clothing, toys, food, and
			 housewares during the holiday season for charitable purposes in Senate
			 buildings
			(a)In generalNotwithstanding any other provision of the
			 rules or regulations of the Senate—
				(1)a Senator, officer, or employee of the
			 Senate may collect from another Senator, officer, or employee of the Senate
			 within Senate buildings nonmonetary donations of clothing, toys, food, and
			 housewares for charitable purposes related to serving those in need or members
			 of the Armed Services and their families during the holiday season, if such
			 purposes do not otherwise violate any rule or regulation of the Senate or of
			 Federal law; and
				(2)a Senator, officer, or employee of the
			 Senate may work with a nonprofit organization with respect to the delivery of
			 donations described in paragraph (1).
				(b)ExpirationThe authority provided by this resolution
			 shall expire at the end of the 1st session of the 111th Congress.
			
